Title: To Thomas Jefferson from George Taylor, Jr., 19 November 1793
From: Taylor, George, Jr.
To: Jefferson, Thomas



Philadelphia Nov. 19th. 1793.

G. Taylor Junr. has the honor to inform the Secretary of State that he has inquired respecting the House occupied by the late Mrs. House, now by a Mrs. Dunn, and is told by persons who remained in the City, but cannot give it as authentic, that two Gentlemen have died in it, supposed of the fever. That on this occasion, and being informed that some Nurses of the sick are in possession of several beds, imprudently given them by the friends of deceased persons, which may cause a general terror as to those used in boarding Houses—he is led, from pure motives of sincere gratitude and affection to offer for the acceptance of
 
Mr. Jefferson a Room and bed in his House, should Mr. Jefferson come into the City.
G. Taylor would beg the favor of Mr. Jefferson to take charge of the letter addressed to the Attorney General of the U.S. sent by the rider yesterday, not being able to prevail on him to deliver it himself, as it contains a paper of consequence which Mr. R. delivered G. T. in Sept. last. G. T. hopes the nature of the case will plead his excuse for this trouble.
